DETAILED ACTION

This office action is a response to the amendment filed on 05/25/2022. Claims 1-7, 9-11, 14, 16-21 and 23 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-7, 9-11, 14, 16-21 and 23 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 05/25/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for reporting ACK/NACK to a terminal, which involves determining a time domain position for reporting ACK/NACK corresponding to physical downlink shared channel (PDSCH) transmission according to signaling sent by a base station. Pieces of ACK/NACK which satisfy a condition and correspond to the PDSCH transmission at the time domain position are reported. 
Closest prior art include Gao et al., Li et al., and CCMC (3GPP TSG RAN, R1-1705106). Gao discloses an ACK/NACK feedback method where the terminal determines a time domain position of ACK/NACK feedback information of downlink control channel of a downlink shared channel and transmits the ACK/NACK feedback information at the time domain position. Li discloses that HARQ-ACK includes an ACK/NACK corresponding to at least one transmission unit of PDSCH. A length of transmission units may be less than or equal to a time window when the HARQ-ACK includes ACK/NACK corresponding to all transmission units of PDSCH in the time window. Although CCMC discloses a method of reporting ACK/NACK on a particular slot, the UE receives PDSCH on two downlink slots, and the ACK/NACK is reported on two slots determined based on two downlink slots. It does not disclose the claimed features of determining a numerical value n of a last slot or mini-slot for the PDSCH transmission and determining a first, more than or equal to n+k, slot or mini-slot available for ACK/NACK reporting.
Prior art Wang et al. (US 2020/0036489) and Tang et al. (US 2020/0128542) are pertinent prior art not applied. Wang discloses a feedback information transmission method where a time domain position occupied by an ACK/NACK feedback for a PDSCH corresponding to a PDCCH may be indicated in the PDCCH. Tang discloses that a time domain location offset of a PUCCH relative to a PDSCH may be indicated via RRC signaling, and a resource of a corresponding PUCCH for transmitting an ACK/NACK may be indicated regardless of a symbol where the PDSCH is located.
However, prior art on record does not disclose the claimed features of determining the time domain position for ACK/NACK reporting of the PDSCH which comprises determining a numerical value n of a last slot or mini-slot for the PDSCH transmission, determining a first, more than or equal to n+k, slot or mini-slot available for ACK/NACK reporting, and determining the slot available for ACK/NACK reporting as the time domain position. 
Claims 1, 11, 14 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining a numerical value n of a last slot or mini-slot for the PDSCH transmission, determining a first, more than or equal to n+k, slot or mini-slot available for ACK/NACK reporting; and determining the first slot or mini-slot available for ACK/NACK reporting as the time-domain position for ACK/NACK reporting; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414